Title: From George Washington to Meshech Weare, 18 June 1783
From: Washington, George
To: Weare, Meshech


                  
                     Sir
                     Head Quarters Newburgh June 18th 1783
                  
                  I have the honor to enclose a Pamphlet which contains four additional papers that were not printed at the time when I forwarded my Circular Letter to you;these will now make the collection compleat, and shew the distressed state of the Army at the period of its approaching dissolution.I have the honor to be Sir Youre Most Obedt Servant. 
                  
                  
                  
                  
               Go.Washington
                     Sent also to Governors John Hancock, Meshech Weare and Benjamin Harrison.